DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 09/01/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (USP 10,888,591 B2), in view of Yerramothu et al (Eye, 2018, 32, 491-505) and further in view of Hopkins et al (EP 3 441 069 A1).
Kim taught a method of suppressing inflammation in a mammal, the method comprising treating the mammal by administering (e.g., orally, at [col 9, lines 20-23]) a pharmaceutical composition comprising an effective amount of extracellular vesicles (10 to 200 nm) isolated  (naturally secreted or artificially) from Micrococcus luteus [claims 1-4; abstract]. As per Kim, the composition was administered as an individual therapeutic agent (e.g., Micrococcus luteus vesicles) [col 9, lines 44-46], with pharmaceutically acceptable carriers [col 9, lines 4-12].
Kim differs from the instant invention in that Kim was silent: a method for alleviating or treating an ocular disease, as recited in claim 1, further limited to an ocular disease mediated by NLRP3, as instantly elected (and as recited in claim 2).
Yerramothu taught that inflammasomes are key molecular regulators that play an important role in inflammation [abstract], where NLRP3 is implicated in glaucoma, diabetic retinopathy (e.g., age-related ocular diseases) and keratitis (e.g., an inflammatory ocular disease) [Figure 4].
Hopkins taught [0004] that: glaucoma is a disabling eye disease known for centuries, that remains on the public health agenda due to difficulties in its early diagnosis and frequent necessity of life-long treatment; diabetic retinopathy is a threat, to the status of the sight of people, in middle-income and industrialized countries throughout the world; keratitis is a degenerative ocular disease characterized by a progressive deterioration in quality, function, or structure of the eye, leading to a progressive decrease in visual acuity [0177-0178].
Since Kim taught methods of, and active agents for, suppressing inflammation, it would have been prima facie obvious to one of ordinary skill in the art to include, within Kim, the treatment of ocular diseases, such as glaucoma, diabetic retinopathy and keratitis. The skilled artisan would have been so motivated, because inflammasomes (e.g., NLRP3) are key molecular regulators that play an important role in inflammation, where NLRP3 is implicated in glaucoma, diabetic retinopathy and keratitis, as taught by Yerramothu [abstract, Figure 4]. 
Furthermore, the ordinarily skilled artisan would have been motivated to treat glaucoma, diabetic retinopathy and keratitis, because: glaucoma is a disabling eye disease known for centuries, that remains on the public health agenda due to difficulties in its early diagnosis and frequent necessity of life-long treatment; diabetic retinopathy is a threat to the status of the sight of people in middle-income and industrialized countries throughout the world; keratitis is a degenerative ocular disease characterized by a progressive deterioration in quality, function, or structure of the eye, leading to a progressive decrease in visual acuity, as taught by Hopkins [0004, 0177-0178].
The combined teachings of Kim, Yerramothu and Hopkins read on claims 1-10 and 23.
The instant claim 9 recites “wherein the composition inhibits NLRP3.” The instant Specification [0014] disclosed that vesicles derived from Micrococcus luteus inhibit the expression of an NLRP3 protein. It appears that the compositions of the instant claims (e.g., vesicles derived from Micrococcus luteus) and those of the prior art (extracellular vesicles isolated from Micrococcus luteus), would reasonably be expected to have substantially the same physical and chemical properties (e.g., alleviating or treating an ocular disease; inhibiting the expression of an NLRP3 protein).
Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition (vesicles isolated from Micrococcus luteus) and its properties (alleviating or treating an ocular disease; inhibiting the expression of an NLRP3 protein) are inseparable. If the prior art teaches the identical chemical compounds, then the properties that the Applicant discloses and/or claims are necessarily present (see MPEP 2112).
Response to Arguments
Applicant’s arguments with respect to claim(s) 09/01/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued that Kim does not teach or suggest that Micrococcus luteus-derived vesicles have an activity on NLRP3; Kim teaches anti-inflammatory activity of the vesicles via inhibition of IL-6 or TNFα in an inflammation induced by E. coli-derived vesicles.
The Examiner responds that it is not necessary that Kim et al suggest that Micrococcus luteus-derived vesicles have an activity on NLRP3, in order to achieve the same advantage or result allegedly discovered by the Applicant. See MPEP 2145(II). 
This is because the instant Specification [0014] disclosed that vesicles derived from Micrococcus luteus inhibit the expression of an NLRP3 protein. As such, it appears that the compositions of the instant claims (e.g., vesicles derived from Micrococcus luteus, as taught by Kim) and those of the prior art (extracellular vesicles isolated from Micrococcus luteus) would reasonably be expected to have substantially the same physical and chemical properties (e.g., alleviating or treating an ocular disease; inhibiting the expression of an NLRP3 protein). 
Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II.
It should be noted that a chemical composition (vesicles isolated from Micrococcus luteus) and its properties (alleviating or treating an ocular disease; inhibit the expression of an NLRP3 protein) are inseparable. If the prior art teaches the identical chemical compounds, then the properties that the Applicant discloses and/or claims, are necessarily present (see MPEP 2112). Furthermore, something which is old (e.g. vesicles isolated from Micrococcus luteus) does not become patentable upon the discovery of a new property (alleviating or treating an ocular disease; inhibiting the expression of an NLRP3 protein), and this feature need not have been recognized at the time of the invention. See again MPEP 2112 (I & II). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612